Haney, J.
I concur with the presiding judge in the conclusion that the demurrer to the application does not raise the question of jurisdiction, and that the demurrer to the answer must be overruled. The importance of the litigation seems to warrant an expression of my individual views. Disregarding *402shadows, and looking only to substance, what was the official duty of defendants with respect to this canvass ? It was to ascertain the number of votes given the different candidates, as shown by the county abstracts, in the manner provided by law. What is that manner? They were, within 30 days after the election in the presence of certain state officers, to open the envelopes purporting to contain certified copies of such abstracts, and to proceed forthwith to ascertain therefrom the number of votes given to the different candidates. Laws 1890, Chap. 84, §§ 2, 3. When the election closed, the primary evidence of the popular will was in the ballot boxes.^ Precinct officers were required to ascertain the expression of such will, and record such ascertainment upon precinct returns, and deposit such returns in the proper county office, where they remain the prima facie evidence of who was elected. It would be inconvenient to have these numerous precinct returns transmitted to the secretary of state. Therefore the law wisely provides that the results shown thereby shall be abstracted in each county. The abstract is deposited with the county auditor. How are the facts shown by such abstracts to be ascertained and declared? By means of certified copies. It would be inconvenient, if not practically impossible, for the state officers to visit each county and inspect the original abstracts. It would be absurd to permit them to ascertain their contents from newspaper reports or hearsay evidence of any character. It would be unwise to have the original abstracts sent to the capital, as they might be lost in transmission. Hence the law provides that certified copies shall be returned. It expressly declares the contents of the abstracts shall be ascertained by means of certified copies, No other evidence is competent. The canvassei’s can act only on the evidence permitted by law. When such evidence is not before them they have no means of knowing. They do not know what appears upon the abstracts. What, then, is a certified copy? Whenever a copy of a writing is certified for the purpose of evidence, it must be under the official seal of the certi*403fying officer, if there be any. Comp. Laws, § 5311. County commissioners are required to procure and keep a seal, which shall be the seal of the county, and the only one used by the county clerk. Id. § 578. The act creating the office of county auditor requires him to carefully do and perform all acts and duties which were then, or may hereafter be, required to be done or performed by the county clerk. Id. § 649. It seems clear to me, from these and other provisions of the statute, that county auditors are custodians of the county seals, and can make certified copies of writings on deposit in their offices only under the seal of which they are custodians, and which they are required to use. It is evident that this construction has been placed upon the various legislative enactments relating to the duties of auditors, from the fact that all the copies of abstracts sent to the secretary, with the exception of those from two counties, were thus certified. While not controlling, the conduct of such officers is entitled to weight, as manifesting the general understanding as to the intent of the law. I am therefore confident that the defendants were justified in disregarding the papers purporting to be certified copies of the abstracts in Lawrence and Butte counties, .because they were not certified copies, and there was no evidence before them showing what such abstracts, in fact, contained..
The attention of the court has been called to numerous decisions involving election returns. Most, if not all, of them relate to original precinct returns. It is said that such returns are hastily made, by persons called from the ordinary vocations of life, and that they cannot be expected to always record their conclusions with accuracy and precision. Everyone is aware that the choice of the qualified electors is frequently defeated by the wanton disregard of law or inexcusable carelessness of such officers; but the nature of their duties is such that their returns must necessarily be construed with great liberality. This rule is elimentary, and rests on sound reason, but it has no application to the case at bar. This case does not in* *404volve the treatment of original returns made by incompetent or negligent officers. Here we are dealing with copies made by persons chosen to perform the important duties of county auditors. There is ample time to make, and certify to, such copies. The law is plain; the duty simple. It requires an act which must be familiar to every public officer having records or writings in his custody. Any person of ordinary intelligence can perform it. There-is no excuse for an auditor’s failure to do so. Again, there is an essential difference between the consequences of rejecting precinct returns and that of rejecting certified copies of county abstracts. In one case the original record is rendered ineffectual, and the vote of the precinct can be ascertained only by recurring to the ballots, which can be done only by the courts in quo warranto proceedings or statutory contests; while in the other the only effect is to reject evidence of facts which still exist in the offices of the county auditors. To illustrate: An action is pending based upon a public record. A writing, purporting to be a certified copy of such record is offered in evidence. It is found to be defective for want of a seal. The trial court instantly rejects the evidence, with the result that the action is dismissed or the trial postponed until proper evidence can be procured. The original record is not affected. But should the original or a duly authenticated copy be offered, and the court conclude that the original is fatally defective, the action itself fails, because the facts upon which it is based do not exist. When defendants refused to consider the papers purporting to be certified copies, they did not reject the votes as shown by the original abstracts, but merely the evidence of such votes then before them.'
Were defendants authorized to adjourn of take a recess from day to day, for the purpose of procuring certified copies from the excepted counties? As heretofore stated it was their duty to open the envelopes purporting to contain copies of county abstracts, and to proceed forthwith to ascertain the *405number of votes given the different candidates. As forcefully stated by the presiding judge, they were required to ascertain all the votes given in all the counties. Sec. 4, Chap. 84, Laws 1890, provides that if the returns, meaning a certified copy of the abstract, shall not be received from any county at the secretary’s office within 20 days after election,- the secretary shall forthwith send a messenger to the county auditor, who is required to furnish such messenger with a certified copy. “The law never requires impossibilities.’’ Comp. Laws, § 4718. The secretary cannot know what the envelopes contain until they are opened. He cannot open them until the canvassers meet. When opened, those purporting to be from the counties of Lawrence and Butte did not contain certified copies. None having been received from those counties at the secretary’s office within 20 days after the election, or at any time, it was clearly his duty, upon discovering such fact, to send a messenger for them. Such duty is expressly enjoined by the statute. Could he and the governor delay their labors until such messenger was given a reasonable lime to return? The question answers itself. Defendants were to proceed forthwith to ascertain the number of votes as shown by the abstracts. “Forthwith” means as soon as, by reasonable exertion confined to the object, it may be accomplished. Bouv. Law Diet. 607. The object of the canvass was to ascertain the number of votes in all the counties, as shown by the abstracts. The means of attaining such object was the procurement and inspection of certified copies from all the counties. Defendants were bound to act promptly, with all reasonable dispatch, in attaining the object intended. This is precisely what they did. I regard their action as not only legal, but in the highest degree commendable. It establishes a precedent which will tend to insure care on the part of officers, and will not open the way for a consideration of doubtful returns by state canvassers, when no nenecessity for such action is required. In cases of this character, courts frequently grow eloquent regarding the rights of *406the people, and the necessity of giving expression to the popular will. In my judgment, the most reliable expression of such will is to be found in the law as enacted by the legislature, and that courts can best preserve the rights of all by declaring it as thus expressed. Plaintiff’s application should be denied.